         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      CHRISTIAN ALESIUS,                                )
      BRENDAN BEAULIEU,                                 )
      BRIAN STENSTROM,                                  )
      ROBERT WATERHOUSE, and NICK                       ) Civil Action No. 20-1067
      CUSOLITO, individually                            )
      and on behalf of all similarly situated           ) Judge Marilyn J. Horan
      employees,                                        )
                                                        )
                             Plaintiffs,                )
                                                        )
             v.                                         )
                                                        )
      PITTSBURGH LOGISTICS SYSTEMS,                     )
      INC. d/b/a PLS LOGISTICS SERVICES,                )
                                                        )
                             Defendant.                 )


                                                OPINION

       Plaintiffs Christian Alesius, Brendan Beaulieu, Brian Stenstrom, Robert Waterhouse, and

Nick Cusolito, individually and on behalf of all others similarly situated, bring the present class

action against Pittsburgh Logistics Systems, Inc. d/b/a PLS Logistics Services (PLS Logistics)

under the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201, et seq. (Counts I and II), the

Pennsylvania Minimum Wage Act (PMWA), 43 P.S. § 333.104(c) and 34 Pa. Code § 231.41

(Count III), the Pennsylvania Wage Payment and Collection Law (WPCL), 43 P.S. § 260.3

(Count IV), and a state-law claim for unjust enrichment (Count V). (ECF No. 1). Presently

before the Court is PLS Logistics’ Motion to Dismiss Plaintiffs’ Complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). (ECF No. 13). For the reasons that follow, PLS

Logistics’ Motion to Dismiss will be denied.




                                                 1
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 2 of 11




   I.      BACKGROUND 1

        PLS Logistics is an incorporated logistics and transportation company with its principal

corporate office in Cranberry Township, Pennsylvania. (ECF No. 1, ⁋⁋ 4-5). The company has

over ten offices throughout the country and its annual revenue exceeds $500,000. (ECF No. 1,

⁋⁋ 6, 8). Plaintiffs worked at PLS Logistics as Account Executive Trainees (AETs). (ECF No.

1, ⁋⁋ 18, 19, 20, 21). Their primary role was to identify and obtain new clients and assist with

providing support services for existing clients. (ECF No. 1, ⁋⁋ 33-34). In their jobs as AETs, the

Plaintiffs were required to identify potential clients through internet searches and to contact those

leads in hopes of obtaining their business. (ECF No. 1, ⁋ 34). After a successful sale, the AET

would then become the direct point of contact for the new client. (ECF No. 1, ⁋⁋ 37-38). The

AETs were responsible for handling the logistics for any scheduled deliveries for said clients.

(ECF No. 1, ⁋⁋ 38-42). This included scheduling trucking services through third-party freight

transporters. (ECF No. 1, ⁋ 39). To help ensure that the deliveries were successfully completed,

the assigned AET was required to provide his/her personal cell phone number to the freight

transport truck drivers so the AET could be reached by telephone at any time, day or night.

(ECF No. 1, ⁋ 43).

        The Complaint alleges that the Plaintiffs were paid an annual salary for which they

adequately performed all of their duties to satisfy the job requirements of their respective

positions. (ECF No. 1, ⁋⁋ 55, 56). Due to the nature of their jobs, the Plaintiffs routinely worked

more than forty hours per week, sometimes working up to sixty or seventy hours per week.



1. The background facts are taken from the Complaint. (ECF No. 1). Because the case is
presently before the Court on a Motion to Dismiss under Federal Rule of Civil Procedure
12(b)(1) and 12(b)(6), the Court accepts as true all allegations in the Complaint and all
reasonable inferences that can be drawn therefrom, viewing them in the light most favorable to
the Plaintiffs. See Trzaska v. L’Oreal USA, Inc., 865 F.3d 155, 162 (3d Cir. 2017).
                                                 2
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 3 of 11




(ECF No. 1, ⁋⁋ 60-69). Although the Plaintiffs allegedly reported to their supervisors that they

were routinely working more than forty hours per week, PLS Logistics did not adjust their work

responsibilities or pay Plaintiffs overtime wages. (ECF No. 1, ⁋ 70-74).

       In its Motion to Dismiss, PLS Logistics argues that this Court should not assert

supplemental jurisdiction over the Plaintiffs’ WPCL claims because the proof and scope of the

WPCL’s state law issues substantially predominates over the federal FLSA claims. PLS

Logistics also argues that the Plaintiffs failed to properly plead the existence of employment

contracts between the AETs and the company, such that the WPCL claims should be dismissed

for failure to state a claim upon which relief can be granted. PLS Logistics argues that the

Plaintiffs failed to plead the necessary numerosity requirements, such that their class action claim

should be denied. PLS Logistics also argues that Plaintiffs Alesius and Stenstrom are not

similarly situated for the purposes of class certification of their FLSA claims because they did

not work as AETs during their entire tenure at PLS Logistics. And finally, PLS Logistics argues

that the Plaintiffs’ unjust enrichment claim should be dismissed because their employment

relationship centered around an employment contract.

       Five issues must be considered to resolve this Motion to Dismiss. First, do state law

issues predominate over the WPCL claim such that this Court should decline to exercise

supplemental jurisdiction? Second, is the failure to plead the existence of a contract fatal to the

Plaintiffs’ PMWA and WPCL claims? Third, did the Plaintiffs fail to properly plead the

numerosity requirements for their PMWA and WPCL class action claim? Fourth, are Plaintiffs

Alesius and Stenstrom similarly situated with the rest of the class to join the FLSA class? Fifth,

is the existence of an employment contract fatal to the Plaintiffs’ unjust enrichment claim?




                                                 3
            Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 4 of 11




   II.       LEGAL STANDARD

   PLS Logistics moves for dismissal pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6).

             A.     12(b)(1) Standard

         A court must grant a motion to dismiss if it lacks subject matter jurisdiction to hear a

claim. Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) motion may be presented by the movant as

either a facial or factual challenge to the court’s subject matter jurisdiction. Mortensen v. First

Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). In reviewing a facial attack, “the

court must only consider the allegations of the complaint and documents referenced therein and

attached thereto, in the light most favorable to the plaintiff.” Gould Elec. Inc. v. United States,

220 F.3d 169, 176 (3d Cir. 2000). In reviewing a factual attack, the court may consider evidence

outside the pleadings. Id. (citing Mortensen, 549 F.2d at 891). At “issue in a factual 12(b)(1)

motion is the trial court’s jurisdiction[,] its very power to hear the case.” Mortensen, at 891. The

plaintiff has the burden of establishing that the court has subject matter jurisdiction. Id.

             B.     12(b)(6) Standard

         When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir.

2014) (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its fact.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Supreme Court clarified that this



                                                   4
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 5 of 11




plausibility standard should not be conflated with a higher probability standard. Iqbal, 556 U.S.

at 678. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); see also Thompson v. Real Estate

Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678. “Factual allegations of a complaint must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. A pleading party need not establish the elements

of a prima facie case at this stage; the party must only “put forth allegations that ‘raise a

reasonable expectation that discovery will reveal evidence of the necessary element[s].’” Fowler

v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (quoting Graff v. Subbiah Cardiology

Assocs., Ltd., 2008 WL 2312671 (W.D. Pa. June 4, 2008)); see also Connelly v. Lane Constr.

Corp., 809 F.3d 780, 790 (3d Cir. 2016). Nonetheless, a court need not credit bald assertions,

unwarranted inferences, or legal conclusions cast in the form of factual averments. Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 n.8 (3d Cir. 1997). The primary question in

deciding a motion to dismiss is not whether the plaintiff will ultimately prevail, but rather

whether he or she is entitled to offer evidence to establish the facts alleged in the complaint.

Maio v. Aetna, 221 F.3d 472, 482 (3d Cir. 2000). The purpose of a motion to dismiss is to

“streamline[] litigation by dispensing with needless discovery and factfinding.” Neitzke v.

Williams, 490 U.S. 319, 326-27 (1989).




                                                  5
           Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 6 of 11




   III.      DISCUSSION

             A.      Supplemental Jurisdiction over WPCL Claim

          Federal courts may exercise supplemental jurisdiction over state law claims that share “a

common nucleus of operative fact” with the federal claim that supports the court’s original

jurisdiction. United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966). “It has consistently been

recognized that pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right.” Id. at

726. District courts may decline to exercise supplemental jurisdiction over state law claims

where: “the claim substantially predominates over the claim or claims over which the district

court has original jurisdiction.” 28 U.S.C. § 1367(c)(2). When “state issues substantially

predominate, whether in terms of proof, of the scope of the issues raised, or of the

comprehensiveness of the remedy sought, the state claims may be dismissed without prejudice

and left for resolution to state tribunals.” De Asencio v. Tyson Foods, 342 F.3d 301, 309 (3d Cir.

2003), as amended, Nov. 14, 2003. In the De Asencio case, the Third Circuit Court of Appeals

reversed a district court’s decision to certify an opt-out WPCL class at the close of Discovery on

the basis that the terms of proof and scope of the issues raised by the WPCL action substantially

predominated over the FLSA claim. Id. at 309-12. The De Asencio decision was based on

findings that the alleged implied oral contract at issue in the case presented a new and complex

state law claim that was better resolved in state court at the first instance and that federal courts

prefer opt-in classes as opposed to opt-out classes. Id. at 310-11.

          PLS Logistics argue that the scope of the WPCL, which is a Pennsylvania state law

claim, predominates over the FLSA claim, such that this Court should decline to exercise

supplemental jurisdiction. (ECF No. 14, 3-4). Plaintiffs do not specifically address this

argument in their brief, although they argue that the Complaint contains sufficient factual



                                                   6
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 7 of 11




material in support of their WPCL claim. (ECF No. 21, 6). This case is distinguishable from the

De Asencio decision, in that said decision concerned class certification issues and novel state law

issues that were better suited for resolution in state court in the first instance. Presently before

this Court is a Motion to Dismiss the Plaintiffs’ Complaint. A Class Certification Hearing has

not been held, and Discovery has not yet begun. Plaintiffs have alleged enough facts to suggest

that express employment contracts exist and will be revealed during Discovery. The Plaintiffs’

WPCL claims turn on express employment contracts, which do not present novel issues of state

law. Additionally, the WPCL and FLSA claims arise from the same facts relating to the

allegations that Plaintiffs routinely worked more than forty hours per week without overtime

compensation. Because the WPCL and FLSA claims arise from the same nucleus of operative

facts and district courts have discretion to hear supplemental claims, the Court will exercise its

discretion over the Plaintiffs’ WPCL claim in the interests of judicial economy. PLS Logistics’

12(b)(1) Motion to Dismiss the WPCL Claim, Count IV, will be denied.

           B.      Failure to State a WPCL Claim

       “The Pennsylvania Supreme Court has allowed recovery under the WPCL only where

there is a contractual obligation between the parties.” Oberneder v. Link Comput. Corp., 696

A.2d 148, 150 (Pa. 1997). “[T]he WPCL ‘does not create a right to compensation . . . . [r]ather,

it provides a statutory remedy when the employer breaches a contractual obligation to pay earned

wages. The contract between the parties governs in determining whether specific wages are

earned.’” De Ascenio, 432 F.3d at 309 (citations omitted). “[A] prerequisite for relief under the

PWPCL is a contract between employee and employer that sets forth their agreement on wages

to be paid.” In re Cargill Meat Sols. Wage & Hour Litig., 632 F. Supp. 2d 368, 397 (M.D. Pa.




                                                   7
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 8 of 11




2008) (citations omitted). “Relief under the PWPCL is implausible without existence of a

contract.” Id.

       PLS Logistics argue that the Plaintiffs’ WPCL claim must be dismissed because they

failed to properly plead the existence of a contract. (ECF No. 14, 4). Plaintiffs argue that their

Complaint sufficiently pleads a contract relationship to support their WPCL claim. (ECF No. 21,

6). The Plaintiffs’ failure to plead the words ‘employment contract’ between the parties is not

fatal to their claim at this stage of litigation. The totality of the Complaint communicates a

contractual employment relationship. Plaintiffs have pled sufficient facts to suggest that

employment contracts exist between the parties, the specifics of which will be revealed during

Discovery. Further, PLS Logistics’ Motion to Dismiss acknowledges an employment contract

between the parties. (ECF No. 13, ⁋ 20). As such, PLS Logistics’ 12(b)(6) Motion to Dismiss

the Plaintiffs’ WPCL claim, Count IV, for failure to properly plead the existence of the contract

will be denied.

           C.      Failure to Meet PMWA and WPCL Numerosity Requirements

       Federal Rule of Civil Procedure Rule 23 requires as one of its prerequisites for class

action certification that “[t]he class is so numerous that joinder of all members is impracticable.”

To meet the numerosity requirements, plaintiffs typically must prove that there are more than

forty individuals in the class. McDonald v. Well Fargo Bank, N.A., 374 F. Supp. 3d 462, 504

(W.D. Pa. 2019). However, decisions about the numerosity requirements are better reserved for

the class certification stage rather than upon a motion to dismiss. Jackson v. Alpharma Inc., Civ.

No. 07-3250, 2008 WL 508664, *6 (D.N.J. Feb. 21, 2008).

       PLS Logistics argues that Plaintiffs failed to set forth sufficient facts to meet the

numerosity requirements under Federal Rule of Civil Procedure 23. (ECF No. 14, 6). Plaintiffs



                                                 8
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 9 of 11




do not specifically address this argument in their brief, although they argue that the Complaint

contains sufficient factual material in support of their PMWA and WPCL claims. (ECF No. 21,

6). Questions about the numerosity of the PMWA and WPCL claims are better reserved for the

class certification stage. Thus, PLS Logistics’ Motion to Dismiss the Plaintiffs’ PMWA and

WPCL, Counts III and IV, class claims will be denied.

           D.      Failure to State an FLSA Claim by Plaintiffs Alesius and Stenstrom

       Pursuant to 29 U.S.C. § 216(b), employees must be “similarly situated” in order to bring

a collective action under the FLSA. PLS Logistics argues that although Mr. Alesius and Mr.

Stenstrom held AET positions at one time, they should not included in this FLSA class action

because they did not hold AET positions during their entire time working at PLS Logistics.

(ECF No. 14, 6-7). Mr. Alesius worked as an AET from May 2018 until February 2019, until he

became a Logistics Coordinator in the company’s Government sector in March 2019. (ECF No.

1, ⁋ 18). The Complaint alleges that Mr. Stenstrom worked as an AET from September 2018 to

November 2018, and PLS Logistics alleges that Mr. Stenstrom was also promoted to the position

of Logistics Coordinator in January 2019. (ECF No. 1, ⁋ 19; No. 13-1, 1). Plaintiffs argue that

Mr. Alesius and Mr. Stenstrom are similarly situated for the purposes of the FLSA class even if

they transferred jobs while working at PLS Logistics, because they initially started their careers

at PLS Logistics as AETs. (ECF No. 21, 5). The Third Circuit Court of Appeals has found that

Wal-Mart janitors who worked in 180 different stores in thirty-three different states and whose

hours and wages varied were not similarly situated for the purposes of granting class

certification. Zavala v. Wal Mart Stores Inc., 691 F.3d 527, 538 (3d Cir. 2012). This case is

distinguishable from that case because, although the five named PLS plaintiff employees earned

slightly different salaries, they worked at either the Pittsburgh, Pennsylvania or Charlotte, North



                                                 9
        Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 10 of 11




Carolina locations and held the same job titles at some point during their PLS Logistics tenure.

(ECF No. 1, ⁋⁋ 18-21, 56-59; No. 13-1, 1). Mr. Alesius and Mr. Stenstrom’s FLSA claims

should not be dismissed at this stage in the litigation because they were AET employees during

part of the relevant claim period at issue. Accordingly, PLS Logistics’ Motion to Dismiss

Counts I and II, the FLSA claims, against Plaintiffs Alesius and Stenstrom will denied.

           E.      Failure to State a Claim for Unjust Enrichment

       “In Pennsylvania, the quasi-contractual doctrine of unjust enrichment (quantum meruit)

does not apply when a written agreement or express contract exists between the parties.”

Lackner v. Glosser, 892 A.2d 21, 34 (Pa. Super. 2006). “It is long-settled that the quasi-

contractual doctrine of unjust enrichment is inapplicable when the relationship between parties is

founded on a written agreement or express contract.” Braun v. Wal-Mart Stores, Inc., 24 A.3d

875, 896 (Pa. Super. 2011), aff’d, 106 A.3d 656 (Pa. 2014). PLS Logistics argues that because

Plaintiffs entered into employment contracts with PLS Logistics, Plaintiffs’ unjust enrichment

claim should be dismissed. (ECF No. 14, 7-8). Plaintiffs argue that because the terms of the

employment contract are not currently in the record, the unjust enrichment claim should not be

dismissed until after further fact finding. (ECF No. 21, 7). Although Plaintiffs have pled

sufficient facts to suggest an employment contract between the Plaintiffs and PLS Logistics, at

this stage, dismissal of the Plaintiffs’ unjust enrichment claim would be premature. PLS

Logistics’ Motion to Dismiss the Plaintiffs’ unjust enrichment claim, Count V, will be denied.




                                                10
         Case 2:20-cv-01067-MJH Document 26 Filed 04/15/21 Page 11 of 11




   IV.      CONCLUSION

         For the reasons stated above, PLS Logistics’ Motion to Dismiss will be denied. An

appropriate Order will be entered.




        4/15/2021
Date: _________________                             _________________________
                                                    Marilyn J. Horan
                                                    United States District Court Judge




                                               11
